Citation Nr: 1233713	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-14 273	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for the Veteran's service-connected chronic neuralgia of the right leg with recurrent neuroma of the sural nerve, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Luis D. Turco, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  During the pendency of the Veteran's appeal, the Veteran moved to Florida, and the St. Petersburg RO has properly assumed jurisdiction over the claim.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


